Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 2, 2018

                                        No. 04-18-00127-CR

                                    Ex Parte Leonardo NUNCIO,
                                              Appellant

                     From the County Court at Law No 1, Webb County, Texas
                              Trial Court No. 2017 CVJ 002365-C1
                            Honorable Hugo Martinez, Judge Presiding


                                           ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice


         The court previously set this appeal for submission on briefs. After appellant received
out notice letter, he filed a motion asking that we reconsider our decision to submit this matter on
briefs as opposed to holding oral argument. After review, we DENY appellant’s motion to
reconsider. Accordingly, the matter will be submitted on briefs as previously indicated in our
letter of July 12, 2018.


           It is so ORDERED on August 2, 2018.
                                                             PER CURIAM


           ATTESTED TO: ______________________
                       Keith E. Hottle
                       Clerk of Court